No. 93-339
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1993


CITY OF MISSOULA,
          Plaintiff and Respondent,
     v.
RICHARD PRINKKI,
          Defendant and Appellant.



APPEAL FROM:   District Court of the Fourth Judicial District,
               In and for the County of Missoula,
               The Honorable John S. Henson, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Richard Prinkki, Pro Se, Missoula, Montana
          For Respondent:
               Judith Wang, Deputy City Attorney, Missoula,
               Montana


                            Submitted on Briefs:    October 5, 1993
                                         Decided:   November 10, 1993
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
       Richard Prinkki pled guilty in the Missoula Municipal Court to
operating a motor vehicle while his license was revoked and
operating a motor vehicle while under the influence of alcohol. He
appealed to the District Court for the Fourth Judicial District,
Missoula County, concerning a motion to suppress evidence.        That
court affirmed the Municipal Court ruling.     Prinkki appeals.    We
affirm.
       The issues, raised for the first time on appeal to this Court,
are whether the Municipal Court had personal jurisdiction and
whether it had subject matter jurisdiction.
       By pleading guilty to the offenses charged in Municipal Court
without reserving the issue of personal jurisdiction, Prinkki
waived that issue for purposes of appeal.       See Ex parte Lyford
(1929), 86 Mont. 147, 149, 282 P. 500, 500. We therefore will not
consider the issue of personal jurisdiction. The issue of subject
matter jurisdiction, however, cannot be waived and may be raised at
any time. State v. Vanella (1910), 40 Mont. 326, 333, 106 P. 364,
366.

       Municipal courts have criminal jurisdiction over misdemeanor
offenses. Sections 3-6-103, 3-10-303, 46-2-204, MCA. The charges
filed against Prinkki were both misdemeanor offenses. Sections 61-
5-212 and 61-8-401, MCA.       Therefore, the Municipal Court had
subject matter jurisdiction over an action of this type.
        Prinkki specifically contends that the complaint against him
was improperly prosecuted in the name of the City of Missoula,
because he was charged with violations of state law.       However,
prosecution in the name of the City was proper.   A criminal charge
may be brought in the name of the appropriate municipality or the
name of the State of Montana.    Section 46-11-401, MCA.
     We hold that the Municipal Court had subject matter jurisdic-
tion in this case.     Because of that holding, we need not address
Prinkkits argument that, as a result of the Municipal Courtls
alleged lack of jurisdiction, the District Court lacked jurisdic-
tion.
     The decision of the District Court is affirmed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.




                                          Chief Justice
We concur: